Citation Nr: 0207119	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a vision disorder to 
include strabismus, diplopia, and amblyopia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO determination that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
vision disorder.  In July 1998, the veteran was afforded a 
hearing before an RO hearing officer.  In November 1998, the 
veteran was afforded a video hearing before the undersigned 
Member of the Board.  

In March 1999, the Board rendered a decision on the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court vacated the Board's March 1999 
decision and remanded the case to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and 
all applicable laws and regulations.  The Court advised that 
the veteran was free to submit additional evidence and 
argument necessary to the resolution of his claim, and it 
cited Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

In May 2001, the veteran requested a personal hearing before 
a Member of the Board at the RO.  Pursuant to 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2001) and 
38 C.F.R. § 20.1304(a) (2001), and in light of the above, the 
veteran must be afforded the opportunity for a hearing before 
a member of the Board.

Therefore, the case is REMANDED to the RO for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is informed that if there is evidence 
that supports the claim, he must submit that evidence.  If he 
has evidence that links the claimed disorders to service, he 
should submit that evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

